Title: To Benjamin Franklin from Silas Deane, 4 April 1781
From: Deane, Silas
To: Franklin, Benjamin


Dear sirHotel Notre Dame Paris 4th Apl. 1781
Mr Vanderpar a Gentleman from Zeeland prays to have the honor of waiting on You Tomorrow Morning on the subject of a Vessel taken by Capt. Jones and by him sent to America. If Agreeable I shall wait on You with him in the Morning at Breakfast, & doubt not but that You will be well pleased with an Acquaintance with him. Meantime I have the honor to be with the utmost respect Dear sir Your most Obedt. and very Huml. servt.
S Deane
Honle. B. Franklin Esqr
  
Addressed: A Monsieur / Monsieur Franklin / Ministere Plenipotentiaire des / Etats Unies de L’Amerique / a / Passy
Notation: Deane 4 avril 1781.
